TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-19-00487-CR



                                  Corey Chandler, Appellant

                                                v.

                                  The State of Texas, Appellee


               FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-18-904055, THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Corey Chandler was convicted by a jury of sexual assault. See Tex.

Penal Code § 22.01(a)(1). The jury found the enhancement paragraph alleging a prior felony

conviction to be true and, pursuant to the repeat offender punishment provision of the Penal

Code, assessed his punishment at confinement for twelve years in the Texas Department of

Criminal Justice. See id. § 12.42(b).

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit.       The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See Anders v. California,

386 U.S. 738, 744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see

also Penson v. Ohio, 488 U.S. 75, 81–82 (1988).
               Appellant’s counsel certified to this Court that he sent copies of the motion and

brief to appellant, advised appellant of his right to examine the appellate record and file a pro se

response, and provided a motion to assist appellant in obtaining the record. See Kelly v. State,

436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744. Appellant

requested access to the appellate record, and pursuant to this Court’s order, the clerk of the trial

court provided written verification to this Court that the record was provided to appellant. See

Kelly, 436 S.W.3d at 321. Appellant requested an extension of time to file a response, which this

Court granted, and appellant filed three pro se responses.1 However, appellant did not identify

any arguable grounds for appeal in his responses.2

               We have conducted an independent review of the record—including the record of

the trial proceedings below, appellate counsel’s brief, and appellant’s pro se responses—and find

no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State,


       1  Initially, appellant submitted a handwritten response. Three weeks later, he submitted
a typed response. After submission, he filed an amended response. Our review included all
three responses.
       2    In his responses, appellant complains about purported error during jury selection,
contending that a juror was erroneously excluded from the jury and maintaining that questioning
by the prosecutor constituted an improper commitment question. He asserts that he received
ineffective assistance of counsel on appeal because appointed counsel filed an Anders brief and
did not raise the issues that appellant identified concerning the alleged error during jury
selection. He also asserts that he received ineffective of trial counsel, relating to purportedly
erroneous omissions in the jury charge (of an instruction regarding an element of assault by
strangulation and an article 38.23 instruction, see Tex. Code Crim. Proc. art. 38.23(a),
concerning his inculpatory statements to police), the admission of previously redacted statements
in a medical report, counsel’s failure to object to appellant’s reindictment, and counsel’s failure
to call additional punishment witnesses. Further, appellant complains about the purported denial
of a pretrial motion to suppress the inculpatory statements that he made to police based on his
contention that the affidavit underlying the arrest warrant lacked probable cause. Finally, he
complains about the denial of his right to cross-examine the DNA analyst, who appeared at his
trial and testified, and suggests a Brady violation, see Brady v. Maryland, 373 U.S. 83 (1963),
because the State’s sought a previous continuance based on the analyst’s unavailability.
                                                 2
178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that the record

presents no arguably meritorious grounds for review and the appeal is frivolous. Counsel’s

motion to withdraw is granted.

               However, through our independent review of the record, we note that the trial

court’s written judgment of conviction contains non-reversible error. The judgment states that

appellant was convicted of a first-degree felony. However, the offense of sexual assault is a

second-degree felony, see Tex. Penal Code § 22.011(f). While the jury found the enhancement

paragraph of the indictment, which alleged a prior felony conviction, to be true and punished

appellant as a repeat offender, see id. § 12.42(b), the punishment range, not the degree of

offense, was enhanced. See Ford v. State, 334 S.W.3d 230, 234 (Tex. Crim. App. 2011) (noting

Court of Criminal Appeals’ prior recognition “that Penal Code Section 12.42 increases the range

of punishment applicable to the primary offense; it does not increase the severity level or grade

of the primary offense”); see also Ex parte Reinke, 370 S.W.3d 387, 389 (Tex. Crim. App. 2012)

(drawing distinction between “enhancing the level of the offense and enhancing the level of

punishment”). Thus, the trial court’s judgment of conviction, which states that the offense of

conviction is a first-degree felony, is erroneous. The judgment should reflect that appellant was

convicted of a second-degree felony.

               This Court has authority to modify incorrect judgments when the necessary

information is available to do so. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27–28 (Tex. Crim. App. 1993). Accordingly, we modify the judgment of conviction for sexual

assault to reflect that the “Degree of Offense” is “2nd degree felony.”

               As so modified, the trial court’s judgment of conviction is affirmed.



                                                 3
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Modified and, as Modified, Affirmed

Filed: September 4, 2020

Do Not Publish




                                              4